DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Claims 1-11 & 13-21 (the claimed invention) are allowed.
Claim 21 has been added to claims as of the amendment on 2/3/21.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the response on 9/8/20 (in light of the proposed amendment by applicant submitted on 2/25/21) were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be parsed in order to identify the abstract idea):



Claim 1.	(Currently Amended) A method, comprising:
receiving, by a transaction device and from a user device, information that identifies a current location of a projectable transaction card, separate from the transaction device, that is in communication with the user device,
wherein the projectable transaction card comprises a physical transaction card with an integrated circuit (IC) chip, and
wherein the projectable transaction card is capable of being used to conduct a transaction associated with a merchant; 
determining, by the transaction device, that the current location of the projectable transaction card matches a location associated with the merchant; 
identifying, by the transaction device and based on determining that the current location of the projectable transaction card matches the location associated with the merchant, a virtual transaction number from a plurality of virtual transaction numbers associated with the projectable transaction card,
wherein the virtual transaction number is:
unique to the merchant, 
previously associated with the merchant, 
unique to an account associated with the projectable transaction card, and 
is to be used in conducting the transaction associated with the merchant, and
wherein each of the plurality of virtual transaction numbers is associated with a single account identifier that corresponds to the account associated with the projectable transaction card; 
providing, by the transaction device, via the user device, and to the projectable transaction card, the virtual transaction number for display on a display screen of the projectable transaction card,
wherein the virtual transaction number is provided to the projectable transaction card via a wireless communication between the projectable transaction card and the user device, and
wherein the virtual transaction number is not displayed on the display screen of the projectable transaction card prior to a determination that the current location of the projectable transaction card matches the location associated with the merchant; 
transmitting, by the transaction device, via the user device, and to the projectable transaction card, an instruction that causes the projectable transaction card to store the virtual transaction number on a cache associated with the IC chip of the projectable transaction card;
determining, by the transaction device, that the transaction associated with the merchant has been completed; and 
stopping, by the transaction device, the virtual transaction number from being displayed on the display screen of the projectable transaction card based on determining that the transaction, associated with the merchant, has been completed. 




includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity (a fundamental economic practice or commercial or legal interaction) of providing a specific virtual transaction number at a particular merchant location for conducting a transaction.  YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations improve the functioning of the computer as well as improves the security when using said transaction card.  The virtual number is provided to a display during a transaction, and the virtual number is stopped from being displayed when the transaction has completed.  As applicant has described in the response on 9/8/20: 
 “paragraph [0016] states, "the merchant location based techniques described herein ensure that information associated with an appropriate virtual transaction number, for a given transaction at a merchant location, is displayed on a projectable transaction card, thereby conserving power resources of the projectable transaction card," and "the merchant location based techniques described herein improve security associated with using a projectable transaction card by, for example, ensuring that information associated with an appropriate virtual transaction number is displayed at a given time" (emphasis added) (See also, e.g., paragraphs 0013, 0014, 0015, and 0041).”.


Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Allen (Applicant’s representative) on 2/25/21.

The application has been amended as follows: 


Claim 1.	(Currently Amended) A method, comprising:
receiving, by a transaction device and from a user device, information that identifies a current location of a projectable transaction card, separate from the transaction device, that is in communication with the user device,
wherein the projectable transaction card comprises a physical transaction card with an integrated circuit (IC) chip, and
wherein the projectable transaction card is capable of being used to conduct a transaction associated with a merchant; 
determining, by the transaction device, that the current location of the projectable transaction card matches a location associated with the merchant; 
identifying, by the transaction device and based on determining that the current location of the projectable transaction card matches the location associated with the merchant, a virtual transaction number from a plurality of virtual transaction numbers associated with the projectable transaction card,
wherein the virtual transaction number is:
unique to the merchant, 
previously associated with the merchant, 
unique to an account associated with the projectable transaction card, and 
is to be used in conducting the transaction associated with the merchant, and
wherein each of the plurality of virtual transaction numbers is associated with a single account identifier that corresponds to the account associated with the projectable transaction card; 
providing, by the transaction device, via the user device, and to the projectable transaction card, the virtual transaction number for display on a display screen of the projectable transaction card,
wherein the virtual transaction number is provided to the projectable transaction card via a wireless communication between the projectable transaction card and the user device, and
wherein the virtual transaction number is not displayed on the display screen of the projectable transaction card prior to a determination that the current location of the projectable transaction card matches the location associated with the merchant; 
transmitting, by the transaction device, via the user device, and to the projectable transaction card, an instruction that causes the projectable transaction card to store the virtual transaction number on a cache associated with the IC chip of the projectable transaction card;
determining, by the transaction device, that the transaction associated with the merchant has been completed; and 
stopping, by the transaction device, the virtual transaction number from being displayed on the display screen of the projectable transaction card based on determining that the transaction, associated with the merchant, has been completed. 

Claim 2.	(Currently Amended) The method of claim 1, further comprising:
determining that the current location of the projectable transaction card is within a threshold distance of the location associated with the merchant; and 
wherein determining that the current location of the projectable transaction card matches the location associated with the merchant comprises: 
determining that the current location of the projectable transaction card matches the location associated with the merchant based on determining that the current location of the projectable transaction card is within the threshold distance of the location associated with the merchant. 

Claim 3.	(Currently Amended) The method of claim 1, further comprising:
determining that the current location of the projectable transaction card is within a geographical area associated with the merchant; and 
wherein determining that the current location of the projectable transaction card matches the location associated with the merchant comprises: 
determining that the current location of the projectable transaction card matches the location associated with the merchant based on determining that the current location of the projectable transaction card is within the geographical area associated with the merchant. 

Claim 4.	(Currently Amended) The method of claim 1, further comprising:
receiving an indication that the projectable transaction card is currently at or near a transaction terminal; 
determining that the transaction terminal is associated with the merchant; and 	
wherein determining that the current location of the projectable transaction card matches the location associated with the merchant comprises: 
determining that the current location of the projectable transaction card matches the location associated with the merchant based on determining that the transaction terminal is associated with the merchant. 

Claim 5.	(Currently Amended) The method of claim 1, further comprising:
receiving an indication that the projectable transaction card is currently at or near a beacon device; 
determining that the beacon device is associated with the merchant; and 	
wherein determining that the current location of the projectable transaction card matches the location associated with the merchant comprises: 
determining that the current location of the projectable transaction card matches the location associated with the merchant based on determining that the beacon device is associated with the merchant. 

Claim 6.	(Currently Amended) The method of claim 1, further comprising: 

receiving, based on user input provided via the user interface, an indication that the virtual transaction number is to be used at the location associated with the merchant; and 
wherein providing the virtual transaction number for display on the display screen of the projectable transaction card comprises: 
providing the virtual transaction number for display based on the indication that the virtual transaction number is to be used at the location associated with the merchant. 

Claim 8.	(Currently Amended) The method of claim 1, further comprising: 
generating, by the transaction device, the virtual transaction number, or
causing, by at least one of the current location of the projectable transaction card matches the location associated with the merchant; and 
wherein identifying the virtual transaction number corresponding to the merchant comprises: 
identifying the virtual transaction number based on the generation of the virtual transaction number

Claim 11.	(Currently Amended) The method of claim 1, further comprising:
determining information that identifies an updated current location of the projectable transaction card,
determining that the updated current location of the projectable transaction card does not match the location associated with the merchant, and 
causing the virtual transaction number to stop being displayed on the display screen of the projectable transaction card based on determining that the updated current location of the projectable transaction card does not match the location associated with the merchant. 

Claim 13.	(Currently Amended) A transaction device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive, from a user device, information that indicates that a projectable transaction card, that is in communication with the user device and separate from the transaction device, is currently at a location associated with a merchant,
wherein the projectable transaction card comprises a physical transaction card with an integrated circuit (IC) chip, and
wherein the projectable transaction card is capable of being used to conduct a transaction associated with the merchant;
identify, based on determining that the projectable transaction card is currently at the location associated with the merchant, a virtual transaction number, from a plurality of virtual transaction numbers associated with the projectable transaction card, corresponding to the merchant,
wherein the virtual transaction number is:
unique to the merchant,
previously associated with the merchant, 
unique to an account associated with the projectable transaction card, and 
is to be used in conducting the transaction associated with the merchant, and
wherein each of the plurality of virtual transaction numbers is associated with a single account identifier that corresponds to the account associated with the projectable transaction card; 
provide, via the user device and to the projectable transaction card, the virtual transaction number for display on a display screen of the projectable transaction card,
wherein the virtual transaction number is provided to the projectable transaction card via a wireless communication between the projectable transaction card and the user device, and
wherein the virtual transaction number is not displayed on the display screen of the projectable transaction card prior to a determination that currently at the location associated with the merchant; 
transmit, to the projectable transaction card and via the user device, an instruction that causes the projectable transaction card to store the virtual transaction number on a cache associated with the IC chip of the projectable transaction card;
determine that the transaction associated with the merchant has been completed; and 
cause the virtual transaction number to stop being displayed on the display screen of the projectable transaction card based on determining that the transaction, associated with the merchant, has been completed.

Claim 14.	(Currently Amended) The transaction device of claim 13, wherein the one or more processors are further configured to:
determine that a distance from a current location of the projectable transaction card to the location associated with the merchant satisfies a threshold; and
wherein the one or more processors, when determining that the projectable transaction card is currently at the location associated with the merchant, are configured to:
determine that the projectable transaction card is currently at the location associated with the merchant based on determining that the distance from the current location of the projectable transaction card to the location associated with the merchant satisfies the threshold.

Claim 15.	(Currently Amended) The transaction device of claim 13, wherein the one or more processors are further configured to:
determine that the projectable transaction card is currently located within a geographical area associated with the merchant; and
wherein the one or more processors, when determining that the projectable transaction card is currently at the location associated with the merchant, are configured to:
determine that the projectable transaction card is currently at the location associated with the merchant based on determining that the projectable transaction card is currently located within the geographical area associated with the merchant.

Claim 16.	(Currently Amended) The transaction device of claim 13, wherein the one or more processors are further configured to:
receive an indication that the projectable transaction card is currently at or near a transaction terminal associated with the merchant; and 	
wherein the one or more processors, when determining that the projectable transaction card is currently at the location associated with the merchant, are configured to:
determine that the projectable transaction card is currently at the location associated with the merchant based on receiving the indication. 

Claim 18.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a transaction device, cause the one or more processors to:
identify, based on location information received from a user device, a current location of a projectable transaction card that is in communication with the user device and separate from the transaction device,
wherein the projectable transaction card comprises a physical transaction card with an integrated circuit (IC) chip, and
wherein the projectable transaction card is capable of being used to conduct a transaction associated with a merchant;
determine, based on the current location of the projectable transaction card, that the current location of the projectable transaction card matches a location associated with the merchant;
identify, based on determining that the current location of the projectable transaction card matches the location associated with the merchant, a virtual transaction number, from a plurality of virtual transaction numbers associated with the projectable transaction card corresponding to the merchant,
wherein the virtual transaction number is:
unique to the merchant, 
previously associated with the merchant, 
unique to an account associated with the projectable transaction card, and 
is to be used in conducting the transaction associated with the merchant, and
wherein each of the plurality of virtual transaction numbers is associated with a single account identifier that corresponds to the account associated with the projectable transaction card; 
provide, to the projectable transaction card and via a wireless communication with the user device, data that causes the virtual transaction number to be displayed on a display screen of the projectable transaction card,
wherein the virtual transaction number is not displayed on the display screen of the projectable transaction card prior to a determination that the current location of the projectable transaction card matches the location associated with the merchant; 
transmit, to the projectable transaction card and via the user device, an instruction that causes the projectable transaction card to store the virtual transaction number on a cache associated with the IC chip of the projectable transaction card; 
determine that the transaction associated with the merchant has been completed; and 
stop the virtual transaction number from being displayed on the display screen of the projectable transaction card based on determining that the transaction, associated with the merchant, has been completed.

Claim 19.	(Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine that the current location of the projectable transaction card is within one of:
a threshold distance of the location associated with the merchant, or 
an area corresponding to the location associated with the merchant; and
wherein the one or more instructions, that cause the one or more processors to determine that the current location of the projectable transaction card matches the location associated with the merchant, cause the one or more processors to:
determine that the current location of the projectable transaction card matches the location associated with the merchant based on determining that the current location of the projectable transaction card is within one of the threshold distance or the area. 

Claim 20.	(Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive information indicating that the projectable transaction card is currently at or near a transaction terminal associated with the merchant; and
wherein the one or more instructions, that cause the one or more processors to determine that the current location of the projectable transaction card matches the location associated with the merchant, cause the one or more processors to:
determine that the current location of the projectable transaction card matches the location associated with the merchant based on receiving the indication. 

	Claim 21.	(Currently Amended)	The method of claim 1, wherein stopping the virtual transaction number from being displayed comprises:
	transmitting, via the user device and to the projectable transaction card, another instruction that causes the projectable transaction card to stop displaying the virtual transaction number.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.



Most Relevant Prior Art:

Lopez (US 20180268405) provides a transaction IC card that includes one or more tokens representing an actual account identifier associated with an account of an account holder on a digital display of the card.

Nelsen (US 20140249904) provides a system and method for managing a virtual card based on geographical and balance information.

Kurian (US 20160027000) provides a method/system generate a bank card number and display the bank card number on a display of a mobile device associated with a user to complete a transaction.

Feekes (US 20140337957) provides a system for a smartcard that is capable of ceasing the presentation of a code on a digital display upon transaction completion to improve security and reduce the card’s power state.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Hosny (US 20170046652) provides a payment card for multiple accounts with a plurality of chips corresponding to respective accounts.

Hamburger (NPL) provides a single payment card with e-ink touchscreen that can replace an entire wallet of payment cards.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                                        
/KITO R ROBINSON/Primary Examiner, Art Unit 3619